739 N.W.2d 90 (2007)
MICHIGAN FEDERATION OF TEACHERS AND SCHOOL RELATED PERSONNEL, AFT, AFL-CIO, Plaintiff-Appellee,
v.
UNIVERSITY OF MICHIGAN, Defendant-Appellant.
Docket No. 133819. COA No. 258666.
Supreme Court of Michigan.
October 5, 2007.
On order of the Court, the application for leave to appeal the March 22, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether this Court should reconsider its construction of MCL 15.243(1)(a)'s statutory phrase "information of a personal nature" as meaning information that "reveals intimate or embarrassing details of an individual's private life," as set forth in Bradley v. Saranac Board of Education, 455 Mich. 285, 294, 565 N.W.2d 650 (1997); (2) whether, on the facts presented in this case, information that might otherwise be considered "ordinarily impersonal . . . might take on an intensely personal character," (quoting Kestenbaum v. Michigan State Univ., 414 Mich. 510, 547, 327 N.W.2d 783 (1982)), such that the privacy exemption might properly be asserted as argued by the defendant; and (3) if the Bradley test is not modified, whether the advent of the National do-not-call Registry, PL 108-82, § 1, 117 Stat. 1006, as well as the creation of the host of methods, unknown to the Court in 1997, which are designed for illicit purposes such as identity theft, have any impact on whether the disclosure of the home addresses and telephone numbers requested is inconsistent with "the customs, mores, or ordinary views of the community" (quoting Bradley, at 294, 565 N.W.2d 650) by which the applicability of the privacy exemption is evaluated. The motions for leave to file briefs amicus curiae are GRANTED. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.